EX – 10.9

 

MASTER AGREEMENT

FOR

STANDBY LETTERS OF CREDIT

 

TERMS AND CONDITIONS

 

March 30, 2004

 

General Electric Capital Corporation

201 High Ridge Road

Stamford, CT 06927

 

The undersigned (“Applicant”) will require, from time to time, Standby Letters
of Credit. In accordance with the terms of the Credit Agreement, General
Electric Capital Corporation, a Delaware corporation (“Issuer”) will, upon
Applicant’s application therefor, and to the extent such application is approved
by Issuer in its sole discretion, issue Standby Letters of Credit or arrange for
the issuance thereof through an indirect wholly-owned subsidiary of Issuer. Each
Credit will be governed by and interpreted in accordance with the following
terms and conditions. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in Section 9 below.

 

1. Payment Terms.

 

In addition to all commissions, charges, fees and expenses payable in connection
with Credits pursuant to the Credit Agreement (including the Letter of Credit
Fee), Applicant agrees to pay to Issuer on demand, at Issuer’s office located at
201 High Ridge Road, Stamford, Connecticut 06927, or at such other address or
account as may be designated in writing by Issuer, in Dollars, in immediately
available funds without duplication: (i) each amount paid by Issuer under any
Credit (which payment is permitted or required under this Agreement, ISP 98 or
applicable law) in Dollars or in the event that the Credit permits Drafts under
such Credit to be payable in a currency other than Dollars, the Dollar
Equivalent of each amount so drawn; (ii) interest on each amount (or the Dollar
Equivalent thereof) so drawn for each day from the date of payment of the
relevant Draft to and including the date of payment in full of such amount by
Applicant to Issuer, at the rate specified in the Credit Agreement; and (iii)
any and all commissions and charges of, and any and all costs and expenses
incurred by, Issuer and its subcontractors or agents in relation to the Credits
and all Drafts thereunder. A schedule of commissions and charges is attached
hereto as Annex I. If a Credit provides for sight payment, reimbursement by
Applicant is due on the day on which Issuer pays on the applicable Draft. All
payments by Applicant hereunder shall be made without withholding, deduction or
set-off and shall be made free and clear of taxes.

 

2. Security Interest.

 

To secure the payment and performance of all Obligations (including the Letter
of Credit Obligations), Applicant hereby grants to Issuer a security interest in
the unqualified right to the possession and disposal of all property shipped
under or in connection with each Credit, whether released to Applicant under
security agreements or otherwise, and also in and to all shipping



--------------------------------------------------------------------------------

documents, documents of title, or Drafts drawn under each Credit and in and to
all other property owned by Applicant, in or coming into Issuer’s possession or
custody, and in any deposit balances now or hereafter held by a bank as
custodian for Issuer for Applicant’s account, together with the proceeds of each
and all of the foregoing, until the Termination Date (subject to reinstatement
as provided in the Loan Documents). The grant of a security interest in the
preceding sentence supplements, rather than limits or supersedes, any grant of a
security interest by Applicant in the Loan Documents. If Issuer honors any
presentation, demand or Draft and Applicant fails to reimburse Issuer therefor
in accordance with the terms of the Credit Agreement, Issuer may assert its
rights of subrogation under applicable law, whether Issuer’s honor satisfies all
or only part of the underlying obligation. Applicant must, on reasonable notice,
cooperate with Issuer in its assertion of Applicant’s rights against the
Beneficiary, the Beneficiary’s rights against Applicant, and any other rights
that Issuer may have by subrogation or assignment. Such cooperation shall
include the prompt return of all Drafts, documents, instruments and statements
in Applicant’s possession that were presented by or on behalf of Beneficiary in
connection with any draw under a Credit. Subject to the terms of the Credit
Agreement and the terms of Section 8(b) below, Applicant agrees to make upon
demand such cash deposits with Issuer as Issuer may require to further secure
Applicant’s Letter of Credit Obligations.

 

3. Administration of Credit.

 

(a) Applicant will promptly examine a copy of each Credit (and any proposed
amendments thereto) sent to Applicant, as well as all other instruments and
documents delivered to Applicant from time to time in connection with such
Credit, and, in the event Applicant has any claim of non-compliance with the
instructions or of any discrepancy or other irregularity or any objection to any
action taken or proposed to be taken by Issuer with respect to any Credit,
Applicant will notify Issuer thereof in writing within three Business Days after
its receipt of a copy of such Credit, any amendments thereto, or such
instruments or documents or notice of any such proposed action, and Applicant
will conclusively be deemed to have waived any such claim against Issuer and its
subcontractors, servicers and agents or any defense to payment of Issuer, its
subcontractors or agents, unless such notice is given as aforesaid. This Section
3(a) is intended to substitute three Business Days for the “not unreasonable”
time period set forth in Rule 5.09b of ISP 98.

 

(b) Neither Issuer nor any of its agents, subcontractors or servicers shall be
responsible for, and neither Issuer’s powers and rights hereunder nor
Applicant’s obligations shall be affected by: (i) any act or omission pursuant
to Applicant’s instructions; (ii) any other act or omission of Issuer or its
subcontractors, servicers, agents or employees other than any such arising from
its or their gross negligence or willful misconduct; (iii) the validity,
accuracy or genuineness of Drafts, documents or required statements, even if
such Drafts, documents or statements should in fact prove to be in any or all
respects invalid, inaccurate, fraudulent or forged (and notwithstanding that
Applicant shall have notified Issuer thereof); (iv) failure of any Draft to bear
any reference or adequate reference to the applicable Credit; (v) errors,
omissions, interruptions or delays in transmission of delivery of any messages
however sent and whether or not in code or otherwise; (vi) any act, default,
omission, insolvency or failure in business of any other person (including any
agent, subcontractor or employee) or any consequences arising from causes beyond
Issuer’s control; (vii) any acts or omissions of any Beneficiary of any Credit
or transferee of any Credit, if transferable; (viii) any act or omission of
Issuer required or permitted

 

- 2 -



--------------------------------------------------------------------------------

under any (1) law or practice to which a Credit is subject (including ISP 98),
(2) applicable order, ruling or decree of any court, arbitrator or governmental
agency, or (3) published statement or interpretation on a matter of law or
practice (including ISP 98); (ix) honor or other recognition of a presentation
or demand that includes forged or fraudulent documents or that is otherwise
affected by the fraudulent, bad faith, or illegal conduct of the Beneficiary or
other person (excluding Issuer’s employees), including payment to a person who
forges the signature of a Beneficiary or the signature of an assignee of a
Credit’s proceeds; (x) honor of a presentation without regard to any
nondocumentary condition(s) in the Credit, regardless of whether Rule 4.11 of
ISP 98 applies; or (xi) dishonor of any presentation that does not strictly
comply with the terms of the applicable Credit or that is fraudulent, forged or
otherwise not entitled to be honored. Without limiting the generality of the
foregoing, Issuer may (1) act in reliance on any oral, telephone, telegraphic,
electronic, facsimile or written request, notice, or instruction believed in
good faith to be from or have been authorized by Applicant, (2) receive, accept
or pay as complying with the terms of a Credit any Drafts or other documents,
otherwise in order, which are signed by or issued to any person or entity acting
as the representative of, or in the place of, the party in whose name such
Credit provides that any Drafts or other documents should be drawn or issued,
and (3) waive its stipulation that the bank nominated in the applicable Credit
shall accept or pay the Drafts, and Issuer may then accept presentations of
Drafts and documents for payment directly.

 

(c) Subject to Issuer’s obtaining any necessary consent from the Beneficiary or
other third party, Issuer may for Applicant’s account at any time (i) treat a
Credit as governed by the law of the place where Issuer or the Beneficiary is
located, notwithstanding a choice of law provision in the Credit, and, in case
of conflict, treat the law as prevailing over practice in such place or vice
versa; (ii) shorten or lengthen the examination period; (iii) specify or amend a
specified place or manner of receiving a presentation, effecting honor, or
giving notice of dishonor; or (iv) discount an accepted Draft or deferred
obligation incurred under the Credit.

 

(d) Unless Issuer is enjoined by a court of competent jurisdiction, Issuer may
assume that any Beneficiary or other presenter acts in good faith and that any
presentation or other demand is non-fraudulent.

 

(e) Unless the Credit specifically permits and Issuer specifically agrees,
Issuer need not check the authenticity or authority of any purported Beneficiary
signature, even if in other transactions the Beneficiary is a customer or its
signature is otherwise known to Issuer.

 

(f) Unless specifically committed to do so in a writing signed by Issuer, Issuer
need not consent to any amendment of a Credit. Issuer shall, without
authorization from Applicant, send a notice of non-extension to the Beneficiary
and Applicant under a Credit if it provides for automatic extension; provided,
that Issuer shall not incur any liability for failure to provide such notice to
Applicant. Any notice of dishonor given by Issuer within six Business Days after
presentation of documents to Issuer shall not be deemed to be unreasonable. This
Section 3(d) is intended to substitute six Business Days for the three Business
Days set forth in Rule 5.01a of ISP 98.

 

(g) Notwithstanding any waiver by Applicant of discrepancies in Drafts,
documents or required statements, Issuer acting alone has the right in its sole
judgment, to decline to approve any discrepancies and to refuse payment on that
basis under any Credit issued hereunder.

 

- 3 -



--------------------------------------------------------------------------------

(h) Issuer may assign its rights and delegate its duties hereunder to any
subsidiary of Issuer, in each case without prior notice to Applicant; provided,
that such assignment and delegation does not diminish Applicant’s rights or
increase Applicant’s duties hereunder.

 

(i) No Credit shall be issued hereunder providing for the acceptance of time
Drafts or the incurrence of deferred payment undertakings.

 

(j) Notwithstanding any provision herein contained to the contrary, if Applicant
approves the issuance of a Credit requiring payment of a Draft on the same day
on which such Draft is presented, Issuer shall be entitled to honor such Draft
without review or examination by Applicant and Applicant waives all defenses to
reimbursement thereof based on irregularities that may have been revealed by
Applicant’s review or examination.

 

4. Letter of Credit Text; Extensions, Increases and Modifications of Credit.

 

(a) Applicant is responsible for preparing or approving the text of each Credit
as issued by Issuer and as received by the Beneficiary. Issuer’s recommendation
or drafting of text or Issuer’s use or non-use or refusal to use text submitted
by Applicant shall not affect Applicant’s ultimate responsibility for the final
text and its receipt by the Beneficiary. Applicant is responsible for the
effect, or lack of effect under Rule 4.11 of ISP 98 or other applicable law, of
a provision in any Credit that requires Issuer to verify facts rather than
examine documents or that fails to identify the documents to which the provision
applies.

 

(b) Applicant is responsible for including suitable provisions in the underlying
agreement that permit Applicant to review the text of the Credit as received by
the Beneficiary and that describe the circumstances under which a drawing under
the Credit may be made, Credit proceeds may be applied to the underlying
agreement, and part or all of those proceeds may be returned. Applicant accepts
the risk that the text of the Credit is consistent with the underlying
obligation, suitable for Applicant’s purposes, and received by the Beneficiary
in time to permit the Beneficiary and Applicant to review the Credit and to
request any desired amendments.

 

(c) Applicant agrees that Issuer may at any time and from time to time, in its
discretion, by agreement with one or more other Applicants (whether or not such
Applicant shall have been appointed as the “Agent Applicant” in the Joint
Signature Agreement contained in the Application): (i) further finance or
refinance any transaction under any Credit; (ii) renew, extend or change the
time of payment or the manner, place or terms of payment of any of the
Obligations; (iii) settle or compromise any of the Obligations or subordinate
the payment thereof to the payment of any other debts of or claims against any
Applicant which may at the time be due or owing to Issuer; or (iv) release any
other Applicant or any Guarantor or any Collateral, or modify the terms under
which such Collateral is held, or forego any right of setoff, or modify or amend
in any way this Agreement or any Credit, or give any waiver or consent under
this Agreement, all in such manner and on such terms as Issuer may deem proper
and without notice or further assent from such Applicant. In any such event,
Applicant shall remain bound by such event and this Agreement after giving
effect to such event, and the Obligations under this Agreement shall be
continuing obligations in respect of any transaction so financed or refinanced
and, in either case, if the Obligations are contingent, may be treated by Issuer
as due and payable for their maximum face amount.

 

- 4 -



--------------------------------------------------------------------------------

5. Reserve Requirements and Similar Costs.

 

If Issuer is now or hereafter becomes subject to any reserve, special deposit or
similar requirement against assets of, deposits with, or for the account of, or
credit extended by, Issuer, or any other condition is imposed upon Issuer which
imposes a cost upon Issuer, and the result, in the reasonable credit judgment of
Issuer is to increase the cost to Issuer of maintaining a Credit or paying or
funding the payment of any Draft thereunder, or to reduce the amount of any sum
received or receivable, directly or indirectly, by Issuer hereunder, Applicant
will pay to Issuer upon demand such amounts required to compensate Issuer for
such increased cost or reduction. In making the determinations contemplated
hereunder, Issuer may make such estimates, assumptions, allocations and the like
which Issuer in good faith determines to be appropriate, but Issuer’s selection
thereof, and Issuer determinations based thereon, shall be presumptive evidence
upon Applicant.

 

6. Possession of Property by Applicant.

 

If Applicant accepts or retains possession of documents, goods or other
property, if any, covered by a Credit, prior to Issuer’s review of such
documents, then all discrepancies and other irregularities of said documents
shall be deemed waived by Applicant, and Issuer is authorized and directed to
pay any Drafts drawn or purporting to be drawn upon such Credit.

 

7. Partial Shipments.

 

Except as otherwise expressly stated in any Credit (a) partial shipments may be
made under such Credit, and Issuer may honor the relative Drafts without inquiry
regardless of any apparent disproportion between the quantity shipped and the
amount of the relative Draft and the total amount of such Credit and the total
quantity to be shipped under such Credit, and (b) if such Credit specifies
shipments in installments within stated periods and the shipper fails to ship in
any designated period, shipments of subsequent installments may nevertheless be
made in their respective designated periods and Issuer may honor the relative
Drafts.

 

8. Events of Default, Remedies; Pre-funding.

 

(a) If any Event of Default has occurred and is continuing, other than an Event
of Default specified in Sections 8.1(h) or 8.1(i) of the Credit Agreement,
Issuer, in its capacity as “Lender” under the Credit Agreement, may pursue any
of the remedies provided for in the Loan Documents, including declaring that all
of the Obligations (including any such Obligations hereunder that may be
contingent and not matured) are immediately due and payable. If an Event of
Default under Sections 8.1(h) or 8.1(i) of the Credit Agreement has occurred,
the Obligations shall automatically be due and payable.

 

(b) Without limiting the generality of the foregoing, Applicant agrees that if:
(i) any Default or Event of Default shall have occurred and be continuing; (ii)
Issuer at any time and for any reason deems itself to be insecure or the risk of
non-payment or non-performance of any of the Obligations to have increased; or
(iii) in the event that a Credit is denominated in a currency other than
Dollars, Issuer determines that such currency is unavailable or that the
transactions contemplated by this Agreement are unlawful or contrary to any
regulations to which Issuer or any agent, servicer or subcontractor of Issuer
may be subject or that due to currency fluctuations the Dollar Equivalent of the
amount of a Credit exceeds the amount of Dollars that Issuer in its sole
judgment expected to be its maximum exposure under such Credit, then Applicant
will upon demand pay to Issuer an amount equal to the undisbursed portion, if
any, of such Credit, and

 

- 5 -



--------------------------------------------------------------------------------

such amount shall be held as additional Collateral for the payment of all Letter
of Credit Obligations, and after the expiration hereof, to the extent not
applied to the Letter of Credit Obligations, shall be returned to Applicant
(unless otherwise provided in the Credit Agreement or any other Loan Document).

 

9. Definitions.

 

As used herein, the following terms shall have the following meanings:

 

“Agreement” means, collectively, this Agreement and each Application for Standby
Letter of Credit entered into between Issuer and Applicant, in each case as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Applicant” means the person or entity executing this Agreement as Applicant;
provided, that if two or more persons or entities shall have executed this
Agreement as Applicant or as Joint Applicant, the terms “Applicant” and
“Applicants” shall mean each and all of such persons and entities, individually
and collectively, except that, if the term “Applicant” is preceded by the word
“any” or “each” or a word or words of similar import, such terms shall be deemed
to refer to each of such persons or entities, individually.

 

“Beneficiary” means, as to any Credit, the beneficiary of that Credit.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the States of California or New
York.

 

“Collateral” has the meaning given such term in the Credit Agreement.

 

“Credit” means a Standby Letter of Credit issued by Issuer upon Applicant’s
request of Issuer, as the same may be amended and supplemented from time to
time, and any and all renewals, increases, extensions and replacements thereof
and therefor.

 

“Credit Agreement” means the Credit Agreement dated as of March 30, 2004, among
Applicant, the other credit parties signatory thereto, and Issuer, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Default” has the meaning given such term in the Credit Agreement.

 

“Dollar Equivalent” means: (a) the number of Dollars that is equivalent to an
amount of a currency other than Dollars, determined by applying the selling rate
of First Union National Bank, First Union Bank International or another bank of
comparable size selected by Issuer; or (b) in the event that Issuer shall not at
the time be offering such a rate, the amount of Dollars that Issuer, in its sole
judgment, specifies as sufficient to reimburse or provide funds to Issuer in
respect of amounts drawn or drawable under a Credit; in either case as and when
determined by Issuer.

 

“Dollars” means lawful currency of the United States of America.

 

“Draft” means any draft (sight or time), receipt, acceptance, cable or other
written demand for payment.

 

“Event of Default” has the meaning given such term in the Credit Agreement.

 

“Guarantor” has the meaning given such term in the Credit Agreement.

 

“ISP 98” means the International Standby Practices, International Chamber of
Commerce Publication No. 590.

 

- 6 -



--------------------------------------------------------------------------------

“Lender” has the meaning given such term in the Credit Agreement.

 

“Letter of Credit Fee” has the meaning given such term in the Credit Agreement.

 

“Letter of Credit Obligations” has the meaning given such term in the Credit
Agreement.

 

“Loan Documents” has the meaning given such term in the Credit Agreement.

 

“Obligations” has the meaning given such term in the Credit Agreement.

 

“Termination Date” has the meaning given such term in the Credit Agreement.

 

10. Expenses; Indemnification.

 

Applicant agrees to reimburse Issuer and its subcontractors, servicers and
agents upon demand for and to indemnify and hold Issuer harmless from and
against all claims, liabilities, losses, costs and expenses (“Indemnified
Liabilities”), including attorneys’ fees and disbursements, incurred or suffered
by Issuer and its subcontractors, servicers and agents in connection with this
Agreement or any Credit, to the extent provided in Section 1.13 of the Credit
Agreement. Such Indemnified Liabilities shall include all such Indemnified
Liabilities incurred or suffered by Issuer and its subcontractors, servicers and
agents in connection with (a) Issuer’s exercise of any right or remedy granted
to it hereunder or under the Loan Documents, (b) any claim and the prosecution
or defense thereof arising out of or in any way connected with this Agreement,
including as a result of any act or omission by a Beneficiary, (c) the
collection or enforcement of the Obligations, and (d) any of the events or
circumstances referred to in Section 3(b) hereof, including any defense by
Issuer in an action in which Applicant obtains an injunction against
presentation or honor of any Draft. None of Issuer or any subcontractor,
servicer or agent of Issuer shall be liable to Applicant for any special,
indirect, consequential or punitive damages arising with respect to any Credit.
Applicant must in all instances mitigate damages claimed against Issuer or any
subcontractor, servicer or agent arising with respect to any Credit. If Issuer
honors a Draft or presentation under a Credit for which Applicant claims it is
not obligated to reimburse Issuer, Applicant shall nonetheless pay to Issuer the
amount paid by Issuer, without prejudice to Applicant’s claims against Issuer to
recover fees and costs paid by Applicant with respect to the honored
presentation plus any direct damages resulting therefrom which Applicant is
unable to avoid or reduce. Applicant’s prevailing in an action based on forgery
or fraud of the Beneficiary or other presenter does not relieve Applicant from
its obligation to pay Issuer’s costs and expenses in contesting the entry or
maintenance of injunctive relief.

 

11. Licenses; Insurance.

 

If any Credit assures payment for goods to be imported, Applicant shall procure
or cause the Beneficiaries of each Credit to procure promptly any necessary
import and export or other licenses for import or export or shipping of any
goods referred to in or pursuant to such Credit and to comply and to cause the
Beneficiaries to comply with all foreign and domestic governmental regulations
in regard to the shipment and warehousing of such goods or otherwise relating to
or affecting such Credit, including governmental regulations pertaining to
transactions involving designated foreign countries or their nationals, and to
furnish such certificates in that respect as Issuer may at any time require, and
to keep such goods adequately covered by insurance in amounts, with carriers and
for such risks as shall be satisfactory to Issuer, and to cause Issuer’s
interest to be endorsed thereon, and to furnish Issuer on demand with evidence
thereof. Should the insurance upon said goods for any reason be unsatisfactory
to Issuer, Issuer may, at its expense, obtain insurance satisfactory to it.

 

- 7 -



--------------------------------------------------------------------------------

12. No Waivers of Rights Hereunder; Rights Cumulative.

 

No delay by Issuer in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right preclude other or
further exercises thereof or the exercise of any other right. No waiver or
amendment of any provision of this Agreement shall be enforceable against Issuer
unless in writing and signed by an officer of Issuer, and unless it expressly
refers to the provision affected, any such waiver shall be limited solely to the
specific event waived. All rights granted Issuer hereunder shall be cumulative
and shall be supplementary of and in addition to those granted or available to
Issuer under the Loan Documents or applicable law and nothing herein shall be
construed as limiting any such other right.

 

13. Continuing Agreement; Termination.

 

This Agreement shall continue in full force and effect until the Termination
Date (subject to reinstatement, as provided in the Loan Documents).

 

14. Performance Standards.

 

Notwithstanding any provision to the contrary herein, Issuer reserves the right
to decline (a) any request made by Applicant for the issuance of a Credit or (b)
any instruction provided by Applicant if, in its discretion, Issuer determines
that the issuance of such Credit or the carrying out of such instruction
contravenes Issuer’s customary procedures or policy, ISP 98 or any applicable
law, rule or regulation.

 

15. Governing Law; Jurisdiction; Certain Waivers.

 

(a) This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of California, and with respect to all
security interests granted in connection herewith, Issuer shall have the rights
and remedies of a secured party under applicable law, including the Uniform
Commercial Code of California. This Agreement supplements the Loan Documents,
including those provisions relating to Letter of Credit Obligations and, except
as expressly provided herein to the contrary, this Agreement does not supersede
the Loan Documents.

 

(b) APPLICANT AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT SHALL BE LITIGATED ONLY IN COURTS LOCATED WITHIN
THE STATE OF CALIFORNIA AND THAT SUCH COURTS ARE CONVENIENT FORUMS THEREFOR, AND
APPLICANT SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS.

 

(c) Applicant waives personal service of process upon it and consents that any
such service of process may be made by certified or registered mail, return
receipt requested, directed to Applicant at its address last specified for
notices hereunder, and service so made shall be deemed completed three Business
Days after the same shall have been so mailed.

 

(d) APPLICANT WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BETWEEN IT AND ISSUER WAIVES THE RIGHT TO ASSERT IN ANY ACTION OR PROCEEDING
WITH REGARD TO THIS AGREEMENT OR ANY OF THE OBLIGATIONS ANY OFFSETS OR
COUNTERCLAIMS WHICH IT MAY HAVE.

 

- 8 -



--------------------------------------------------------------------------------

(e) Each Credit and this Agreement shall be subject to ISP 98 and the same is
incorporated herein by reference. Applicant is responsible for knowing
applicable letter of credit law and practice, including ISP 98. Solely for
purposes of interpreting the ISP 98’s application to this Agreement and Credits
issued hereunder, Issuer shall be deemed to be a “bank” as such term is used in
ISP 98. To the extent permitted by applicable law, this Agreement shall prevail
in case of a conflict with applicable law or ISP 98, and ISP 98 shall prevail in
case of a conflict with applicable law.

 

16. Notices.

 

Any notice to Issuer shall be effective only if in writing or by authenticated
teletransmission acceptable to Issuer, as applicable, directed to the attention
of and received by Issuer. Any notice to or demand on Applicant, or, if more
than one Applicant executes this Agreement, the Agent Applicant, shall be
binding on all Applicants and shall be effective when made to Applicant, or if
more than one Applicant executes this Agreement, the Agent Applicant, by mail,
telegraph, facsimile, telephone or otherwise, in the case of mailed, telegraphed
or cabled notices, to the address appearing below such Applicant’s signature or
at such other address as may hereafter be specified in a notice designated as a
notice of change of address under this paragraph, and in the case of telephonic
or facsimile notices, to the telephone number of such Applicant appearing below
Applicant’s signature. Any requirements under applicable law of reasonable
notice by Issuer to Applicant of any event shall be met if notice is given to
Applicant or Agent Applicant, as the case may be, in the manner prescribed above
at least two days before (a) the date of such event or (b) the date after which
such event will occur.

 

17. Applicant Status.

 

The person identified in this Agreement as Applicant represents and warrants,
except as otherwise provided in this Agreement, that:

 

(a) it acts for itself and for no other person in requesting issuance of each
Credit for its account;

 

(b) it may be identified in each Credit as the “applicant,” “account party” or
“customer” at whose request and on whose instruction and for whose account the
Credit is issued;

 

(c) it alone (acting through its officers) may authorize Issuer to issue, amend,
pay, or otherwise act under any Credit; and

 

(d) it alone has standing to enforce this Agreement or otherwise to assert the
rights and remedies of an applicant, including without limitation, to sue for
any injunction against honor of any Credit.

 

18. General.

 

(a) If this Agreement is executed by two or more Applicants, they shall be
jointly and severally liable hereunder, and all provisions hereof regarding the
Collateral shall apply to the Obligations and Collateral of any or all of them.

 

- 9 -



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon the heirs, executors, administrators,
assigns and successors of each of Applicant and shall inure to the benefit of
and be enforceable by Issuer and its respective successors, transferees and
assigns.

 

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(d) This Agreement shall be deemed to be a “Loan Document” for all purposes
under the Credit Agreement.

 

(e) This Agreement may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement.

 

[remainder of page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

“Applicant”     DYNAMIC DETAILS, INCORPORATED   DYNAMIC DETAILS, INCORPORATED,
VIRGINIA By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

  By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly   Name:   Timothy Donnelly Title:   Vice President and
Secretary   Title:   Vice President and Secretary

DYNAMIC DETAILS INCORPORATED,

SILICON VALLEY

  LAMINATE TECHNOLOGY CORP. By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

  By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly   Name:   Timothy Donnelly Title:   Vice President and
Secretary   Title:   Vice President and Secretary Address of Applicant:        
1220 Simon Circle         Anaheim, CA 92808         Attention: Timothy Donnelly
        Facsimile: (714) 688-7206         Telephone: (714) 688-7619        
“Issuer”         GENERAL ELECTRIC CAPITAL CORPORATION         By:  

/S/ E. J. HESS

--------------------------------------------------------------------------------

        Name:   E. J. Hess             Duly Authorized Signatory         Address
of Issuer:         335 Madison Avenue, 12th Floor         New York, NY 10017    
    Attention: Account Manager (DDi)         Facsimile: (212) 309-8798        
Telephone: (212) 370-8047        

 

- 11 -



--------------------------------------------------------------------------------

Joint Signature Agreement

 

In consideration of your establishment from time to time of a Credit
substantially as applied for herein, it is further agreed that this Agreement
shall be the joint and several agreement of the undersigned and all property
referred to in this Agreement as belonging to Applicant shall be understood to
refer to the joint property of any or all of the several Applicants as well as
to the individual property of each of them. The happening of any Event of
Default as specified in Section 6 of this Agreement with respect to any
Applicant shall mature the obligations of all Applicants. A demand made on any
Applicant pursuant to Section 1 of this Agreement shall fix the exchange rate as
to all Applicants.

 

It is agreed that [            ] shall appear in [each] Credit as Account Party
and that [                        ] (“Agent Applicant”) has the exclusive right
to issue all instructions on any and all matters relating to such Credit,
including, without limitation, instructions as to disposition of documents and
any unutilized funds, and waivers of discrepancies, and to agree with you upon
any amendments, modifications, extensions, renewals, or increases in such Credit
or any other matter.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Joint Applicant   Joint Applicant By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Authorized Signature       Authorized Signature Address of Joint Applicant  
Address of Joint Applicant

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

- 12 -



--------------------------------------------------------------------------------

Authorization and Agreement of Account Party

 

Gentlemen:

 

We hereby join the request of Applicant to issue from time to time the Credits,
described on page 1 with our name appearing as Account Party.

 

In consideration of your issuing each Credit in this form it is agreed that
Applicant has the exclusive right to issue all instructions on any and all
matters relating to such Credits including, without limitation, instructions as
to disposition of documents and any unutilized funds, and waivers of
discrepancies, and to agree with you upon any amendments, modifications,
extensions, renewals, or increases in each Credit or any other matters
irrespective of whether the same may now or hereafter affect our rights or those
of our successors or assigns.

 

Account Party

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Signature

Address of Account Party:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

- 13 -



--------------------------------------------------------------------------------

ANNEX I

 

(Standby Suggested Minimum Pricing Sample)

 

Applicant agrees to pay the following fees with respect to the Credits:

 

I. Issuance:

 

Upon issuance thereof, 25 basis points per annum of the amount of the Credit
Plus an Issuance Fee of $150

 

II. Amendment:

 

Upon any amendment that increases or extends the amount thereof, the issuance
basis points fee for the amount the original issuance amount plus $150

 

Upon any amendment that changes a condition of the Credit, $125

 

III. Evergreen Renewal:

 

The Issuance basis points fee (referred to in Item I above) plus $150

 

IV. Document Examination:

 

Direct examination fee of $125

Non-direct examination fee of $250

 

- 14 -